Citation Nr: 1046866	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  A review of the claims 
file shows that the Veteran has been variously diagnosed as 
having PTSD, mood disorder, and depression.  The Board therefore 
finds that the Veteran's claim is not limited solely to PTSD.  
Instead, the claim is properly characterized broadly as a claim 
of service connection for an acquired psychiatric disorder, to 
include PTSD.

The Veteran was afforded a Travel Board hearing before the 
undersigned in October 2010.  A transcript of that hearing is of 
record and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  Service connection for PTSD requires: 
(1) a medical diagnosis of the disorder, (2) credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and (3) a link, as established by medical evidence, between the 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (2004); see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the Veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the Veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the Veteran did not engage in combat with the enemy or was a 
POW, or that the Veteran engaged in combat with the enemy or was 
a POW, but the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

Here, the Veteran has been diagnosed with PTSD due to in-service 
events.  He has described two in-service stressors: (1) while 
stationed in England in 1951, he was on the firing range when he 
fired his own gun and the ammunition exploded prematurely, 
causing flashback in his left eye that led to hospitalization and 
the development of an infection; and (2) while stationed at 
Mildenhall Royal Air Force Station in Suffolk, England he 
witnessed a Boeing B-50 Superfortress plane crash and later 
assisted with recovering the body parts of the approximately 11 
U.S. servicemen who had died in the crash.  The Veteran has not 
alleged that he engaged in combat; therefore, his lay testimony 
by itself is insufficient to establish the occurrence of the 
alleged stressors.  

A review of the Veteran's service treatment records reflect that 
he was hospitalized for acute uveitis of the left eye beginning 
in January 1952 while at Mildenhall Royal Air Force Station.  
However, there is no reference to the uveitis being caused by the 
premature explosion of ammunition as alleged by the Veteran, and 
the cause was indicated to be "undetermined" in his service 
treatment records.  As such, this stressor has not been verified.  

With respect to the second alleged stressor, the record is 
inconsistent as to the date of the Boeing B-50 Superfortress 
plane crash.  A June 24, 1952, edition of The Daily Register 
newspaper associated with the claims file indicated that a "U.S. 
B-50 Bomber Crashes in Britain, 11 Are Killed."  However, a June 
2006 lay statement submitted by a fellow serviceman who witnessed 
the crash indicated that the plane went down somewhere between 
RAF Mildenhall and RAF Lakenheath in late July 1952, nearly a 
month after The Daily Register article detailing a U.S. B-50 
crash.  The Veteran indicated that he served with the Army's C 
Battery of the 4th Antiaircraft Artillery Battalion, but that he 
was temporarily assigned to the Air Force's 3rd Air Command at 
the time of the incident in question.

Based on this information, the RO attempted to verify the 
Veteran's alleged stressor with the Center for Unit Records 
Research (CURR) in July 2006.  Specifically, the RO incorrectly 
indicated that the Veteran was assigned to Battery C of the 4th 
Antiaircraft Artillery Battalion at RAF Mildenhall from December 
1952 to March 1953.  In August 2007, the CURR responded that it 
researched the available historical records submitted by the 4th 
Antiaircraft Artillery and was unable to document the aircraft 
incident as stated by the Veteran.

In November 2007, the RO again attempted to verify the alleged 
stressor with the CURR.  Specifically, the RO indicated that the 
Veteran was assigned to Battery C of the 4th Antiaircraft 
Artillery Battalion at RAF Mildenhall from May 1952 to December 
1952.  Curiously, reference was made to the Veteran's DA Form 20, 
which is the Enlisted Qualification Record.  It is not clear to 
the Board as to what probative value this form would have on the 
verification of the Veteran's purported stressor.  However, the 
Veteran's service personnel file would be of interest, but that 
is not of record.

In January 2008, the CURR responded that it researched the 
historical report submitted by the 4th Antiaircraft Artillery 
battalion covering May 1952 through December 1952 and was unable 
to document the B-50 aircraft incident and casualties described 
by the Veteran.  

However, the Veteran testified at his October 2010 Travel Board 
hearing that the B-50 plane crash occurred in January 1952, prior 
to any of the time periods previously researched by the CURR.  
The January 1952 timeframe is supported by the Veteran's service 
treatment records, which indicate that he had been treated for 
his left eye infection at RAF Mildenhall from January 29, 1952, 
until he was transferred to the Burtonwood Air Force Base 
Hospital on February 19, 1952, for 15 days.  At his October 2010 
Travel Board hearing, the Veteran testified that the B-50 plane 
crash occurred approximately one month prior to his eye 
infection.  Hence, it is possible that the alleged crash occurred 
during the period from December 1951 to January 1952, which has 
not been researched by the CURR.  As such, the Board finds that 
the RO should resubmit the Veteran's claimed stressor to the U.S. 
Army and Joint Service Records Research Center (JSRRC) for 
another attempt at verification based on this information. 

Prior to submitting the additional request to the JSRRC an effort 
should be made to obtain a copy of the Veteran's service 
personnel records.

In addition, the Board notes that the Veteran has not been 
afforded a VA psychiatric examination.  This case presents 
certain medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  These questions concern the 
relationship, if any, between the Veteran's currently-diagnosed 
psychiatric disorders and his military service.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain a copy of the Veteran's complete 
service personnel file.  Any negative 
response should be included with the claims 
file.

2. The RO should again review the claims 
folder and prepare a summary of the Veteran's 
claimed stressor of witnessing the January 
1952 crash of a Boeing B-50 Superfortress 
near Mildenhall Royal Air Force Station in 
Suffolk, England that resulted in the deaths 
of approximately 11 U.S. servicemen.  This 
summary, together with a copy of the 
Veteran's DD Form 214 and any additional 
service personnel records and all associated 
documents, should be sent to the Joint 
Services Records Research Center (JSRRC).  
That agency should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressor(s), to include 
unit histories of the Army's 4th Antiaircraft 
Artillery Battalion and the Air Force's 3rd 
Air Command at RAF Mildenhall for the period 
from December 1951 to January 1952.  

3.  Next, the Veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any psychiatric 
disorder he may have or may have had at any 
time during the appeal period from an 
examiner who has not yet examined the 
Veteran.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
The RO must specify for the examiner the 
stressor(s), if any, that it has determined 
are established by the record and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the Veteran was exposed 
to a stressor in service.   All necessary 
tests should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner must integrate the previous 
psychiatric findings and diagnoses with the 
current findings to obtain a true picture of 
the nature of the Veteran's psychiatric 
status.  If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient to 
produce PTSD; and (2) whether there is a link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.   
If a psychiatric disability other than PTSD 
is diagnosed, the examiner should whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the disability is etiologically related 
to the Veteran's period of active military 
service or any incident related thereto.   

A complete rationale should be provided for 
all requested opinions.  If the psychiatrist 
finds it impossible to provide any part of 
the requested opinions without resort to pure 
speculation, he or she should so indicate and 
provide a rationale as to why such a finding 
is made.

4.  Upon completion of the above, the RO 
should readjudicate the issues on appeal.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

